Citation Nr: 9925688	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-02 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1956.  He died on July [redacted] 1997.  The appellant is the 
widow of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

This case is not ready for appellate review.  In order to 
accord due process, and avoid any prejudice to the appellant, 
the Board must remand this case to the agency of original 
jurisdiction.

Specifically, it is noted that the death certificate 
indicates that the veteran was an inpatient at the Lakeland 
Regional Medical Center, Lakeland, Florida, at the time of 
his death on July [redacted] 1997.  However, a discharge summary 
report for this hospitalization, if still available, is not 
of record and it is not shown that the RO attempted to obtain 
this report.  Therefore, the RO should provide the appellant 
the opportunity to either submit any medical records that she 
has pertaining to the veteran's treatment at the Lakeland 
facility, or authorize VA to obtain such records directly.

The requisition and consideration of medical records which 
are clearly relevant to an issue on appeal is necessary for 
the adjudication of the case.  Decisions of the Board must be 
based on all of the evidence available.  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 1999).  The duty to assist a 
claimant in filing an application for VA benefits under 
38 U.S.C.A. § 5103(a) (West 1991) includes the duty to 
request information which may be pertinent to the claim.  See 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under section 5103(a) to assist a claimant in filing a claim 
pertains to relevant evidence which may exist or could be 
obtained).

Further, the Board believes that, in light of the appellant's 
contentions as reflected by her statements, and once all of 
the medical evidence has been obtained, a review of the 
entire evidentiary record should be undertaken by an 
appropriate medical specialist in order to determine what 
relationship may exist between the veteran's service-
connected varicose veins of the left leg and the cause of his 
death in July 1997 due to left basal ganglionic and thalamic 
hemorrhage.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must contact the appellant and 
request the names and addresses of all VA 
and private physicians and/or medical 
facilities who provided medical treatment 
to the veteran in the years after 
service, including any medical records 
which correspond to treatment while he 
was a patient at the Lakeland Regional 
Medical Center corresponding to his last 
hospitalization at that facility as well 
as any records which might exist prior to 
that terminal hospitalization.  Any VA 
records identified should be obtained 
pursuant to established procedures.  
After securing appropriate releases from 
the appellant, attempts to secure copies 
of records pertaining to any indicated 
private physicians and the above-cited 
medical facility should be undertaken.  
All records received in response to the 
request should be associated with the 
claims folder.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.  
All attempts to obtain records which are 
ultimately not obtained should be 
documented.

2.  Upon completion of the evidentiary 
development, the RO must obtain a medical 
opinion from an appropriate specialist 
for the purpose of addressing the causes 
of the veteran's death in July 1997, as 
shown on the death certificate and by the 
available medical records in the claims 
folder.  Regarding the left basal 
ganglionic and thalamic hemorrhage 
conditions noted on the death 
certificate, the specialist is requested 
to address the approximate date of onset 
of these conditions, as shown by the 
available medical evidence on file.  In 
addition, it is requested that the 
specialist address whether a direct 
cause-and-effect relationship is shown 
between his death and his service-
connected left leg varicose veins 
disability, and if not, whether this 
disability could have in any way 
contributed substantially or materially 
to cause his death.  This opinion should 
be based on a thorough and careful review 
of all the evidence contained in the 
claims folder.  A complete rationale for 
any opinion expressed must be provided.  
The report generated as a result of this 
request should thereafter be associated 
with the claims folder.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completion of the above, the RO 
must readjudicate the appellant's claim 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  The RO's 
readjudication of this claim should be in 
accord with its heightened responsibility 
to explain its reasons and bases and to 
consider the benefit of the doubt rule, 
in light of the fact that the veteran's 
service medical records are presumed lost 
and unavailable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


